817 F.2d 102Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mazeo CLARK, Plaintiff-Appellant,v.Donald F. BORDENKIRCHER, Warden, West Virginia Penitentiary;Lt.  Col.  Eisenhaur, Deputy Warden, West VirginiaPenitentiary;  Norman Wood, Doctor, West VirginiaPenitentiary;  Paul Kirby, Hospital Administrator, WestVirginia Penitentiary;  Bruce Moore, Head of Industries,West Virginia Penitentiary; Ed Littel, Director of SupportServices;  West Virginia Penitentiary;  Sandy Bowen, TrusteeClerk, West Virginia Penitentiary;  Peggy Ryan, Sgt. of theWest Virginia Penitentiary Post Office;  Bob E. Willis,Parole Officer; William Joseph McCoy, Commissioner ofCorrections;  John Bailes, Chairman of the Parole Board,Defendants-Appellees,
No. 86-7276.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 17, 1986.Decided April 21, 1987.

Before MURNAGHAN, SPROUSE and WILKINSON, Circuit Judges
Mazeo Clark, appellant pro se.
Steven Paul McGowan and Wayne Alan Sinclair, Steptoe & Johnson and Charles G. Brown, III, Office of the Attorney General of West Virginia, for appellees.
PER CURIAM:


1
Mazeo Clark entered into a settlement agreement whereby in exchange for $2,000.00, Clark released all defendants in his 42 U.S.C. Sec. 1983 civil rights action attacking, for the most part, conditions of confinement. immediately after dismissal, Clark moved to set the settlement aside.  The court denied Clark's post-judgment motions, and Clark appeals.


2
Clark in arguing that the settlement should be set aside made vague and fantastic allegations of a massive conspiracy to defraud him.  The court appropriately declined to set aside the settlement, as Clark failed to allege any circumstances warranting such relief.  A review of the record indicates no basis for reversal.


3
Accordingly, we affirm the judgment below dismissing Clark's case with prejudice pursuant to a settlement agreement executed by the parties.  As the dispositive issues recently have been decided authoritatively, we dispense with oral argument.  Clark's numerous motions filed with this Court are denied.


4
AFFIRMED.